Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00049-CV
____________
 
HTI MANAGEMENT CORPORATION d/b/a 
HUNTON SPECIALTY PRODUCTS, Appellant
 
V.
 
LETSOS COMPANY, Appellee
 

 
On Appeal from the
11th District Court 
Harris County,
Texas
Trial Court Cause
No. 2008-30803
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed July 8, 2008.  On
June 25, 2009, this court abated the appeal so that the parties could finalize
their settlement agreement.  On July 23, 2009, appellant filed a motion to
dismiss the appeal.  See Tex. R.
App. P. 42.1.  The motion is granted.
 




Accordingly, the appeal is ordered reinstated and dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost.